Citation Nr: 0529700	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension and 
heart disease.  

3.  Entitlement to an increased rating for degenerative joint 
disease of L5-S1, degenerative disc disease of L4-5, L5-S1, 
lumbosacral strain, currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel  


INTRODUCTION

The veteran had active service from March 1974 to February 
1977.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued the veteran's 10 
percent rating for lumbosacral strain and denied service 
connection for degenerative joint disease L5-S1 with 
narrowing and spur formation, service connection for PTSD, 
and service connection for hypertension and heart disease.  

By a November 1999 rating decision, the RO granted service 
connection for degenerative joint disease, L5-S1; 
degenerative disc disease, lumbar spine, and increased the 
veteran's 10 percent rating for lumbosacral strain to 40 
percent, effective October 28, 1997.  It was stated that the 
veteran's degenerative joint disease, L5-S1; degenerative 
disc disease, lumbar spine, was stated to have been evaluated 
along with the veteran's service-connected lumbar strain.   

In November 2000, the Board remanded the matter for further 
development.  

By a May 2003 rating decision, the RO increased the veteran's 
service-connected back disability to 60 percent disabling, 
effective October 28, 1997.  

The issues of entitlement to service connection for a 
psychiatric condition, to include PTSD, and entitlement to an 
increased rating for degenerative joint disease of L5-S1, 
degenerative disc disease of L4-5, L5-S1, lumbosacral strain, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The veteran does not suffer from hypertension or a heart 
condition that was present in service, manifested within one 
year of separation therefrom, or is otherwise related to his 
service.  


CONCLUSION OF LAW

Neither hypertension nor a heart condition were incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records 
(SMR's); the appellant's contentions; VA treatment records; 
and VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arteriosclerosis, cardiovascular-renal 
disease (including hypertension), endocarditis, myocarditis, 
and psychoses, which are subject to presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309(e).  For the 
aforementioned conditions, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran is claiming entitlement to service connection for 
hypertension and a heart condition.  The relevant medical 
evidence includes the veteran's November 1973 enlistment 
examination report, which listed his blood pressure as 
122/70.  A July 1976 SMR noted that the veteran complained of 
dizziness.  It listed an assessment of flu possible or high 
blood pressure.  The veteran's January 1977 active duty 
separation examination report reported a blood pressure 
reading of 120/70, as did a March 1977 enlistment examination 
for the National Guard.  A November 1982 examination report 
listed the veteran's blood pressure as 126/80.   

A February 1985 VA medical certificate reported the veteran's 
blood pressure as 138/84.  A May 1985 VA medical certificate 
reported the veteran's blood pressure as 128/76.  A June 1985 
record reported his blood pressure as 126/80.
 
A May 1987 Report of Medical Examination reported the 
veteran's blood pressure as 148/90.  No diagnoses were 
rendered.  

An October 1992 VA report of chest X-rays listed an 
impression of borderline cardiomegaly.  An October 1992 VA 
examination report listed the veteran's blood pressure as 
146/108 in the sitting position.  Two additional readings 
taken during the examination were 144/108 and 150/112.  It 
was noted that the veteran was on Metoprolol Tartrate 50mg 
tablets, twice a day, for hypertension.  The diagnoses were 
lumbosacral sprain and hypertension.  

A March 1998 echocardiogram report listed an impression of 
left ventricular hypertrophy and normal ventricle systolic 
function.  

An April 1998 VA examination report noted that his past 
medical history included a lower extremity angioplasty (it 
was stated that it was unclear as to which extremity) and 
stated that he had coronary artery disease.  It was stated 
that the veteran apparently went into ventricular 
fibrillation when he had angioplasty.  It was also stated 
that he had had hypertension for five years.  He complained 
of dyspnea on exertion after two blocks.  Upon physical 
examination, the heart had a regular rhythm, normal first and 
second heart sound, without murmurs, rubs, or gallops.  The 
heart size was normal by palpation and there was no evidence 
of arrhythmia.  It was stated that EKG showed possible 
inferior ischemia, but the examiner stated that the veteran 
had no current symptoms in that regard.  The diagnoses 
included hypertension for five years, coronary artery 
disease, and history of right or left lower leg angioplasty 
with recurrent ventricular fibrillation.  A May 2001 VCAA 
letter to the veteran requested that he complete a VA Form 
21-4142 for the physician who performed his lower extremity 
angioplasty.  A review of the claims folder does not reveal 
that such was accomplished by the veteran.    

A September 2001 VA examination report noted that the veteran 
reported having been diagnosed with hypertension in 1993.  
The examiner stated that the veteran relayed that subsequent 
treatment revealed the presence of both coronary artery 
disease and peripheral vascular disease, but stated that she 
did not have the actual records available for review.  He 
also reported having had bilateral lower extremity 
angioplasty and that during one of them he suffered some sort 
of cardiac arrest.  Upon physical examination, the veteran's 
blood pressure was 160/82.  First and second heart sounds 
were present and no significant murmur was noted.  Rhythm was 
regular at 80 per minute.  The diagnoses included systemic 
hypertension, hypertensive heart disease with preserved 
systolic left ventricular function by echocardiography, mild 
mitral valve regurgitation by echocardiography, coronary 
artery disease by veteran's history, peripheral vascular 
disease, status post peripheral angioplasty of the lower 
extremities by history, and hyperlipidemia.  The examiner 
reviewed the veteran's claims folder, including the veteran's 
SMR's, in conjunction with the examination, and such is 
evidenced by her discussion in the examination report.  The 
examiner concluded that the veteran clearly has documented 
evidence of hypertensive heart disease with normal systolic 
function.  However, she stated that she did not feel that his 
systemic hypertension or hypertensive heart disease is 
service-connected, explaining that there was insufficient 
evidence in the claims folder to establish the diagnosis at 
the time of his military service.  

Finally, a June 2002 VA heart examination report, conducted 
by the same examiner in the September 2001 VA examination, 
listed impressions of, inter alia, systemic hypertension and 
mild global hypokinesia of the left ventricle noted on 
dipyridamole thallium stress test.  She stated that the 
etiology of this was either hypertensive heart disease or 
microvascular disease.  She also listed impressions of 
peripheral vascular disease with right superficial femoral 
artery occlusion and hyperlipidemia.  She concluded that she 
still felt that the veteran's hypertension, hypertensive 
heart disease, and peripheral vascular disease were 
established following his period in military service and 
that, therefore, are not service-connected.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Again, the veteran's SMR's are negative for a diagnosis of 
hypertension, or any heart condition, and there is no 
evidence of such within one year of the veteran's separation 
from service.  In this regard, the September 2001 VA 
examination report noted that the veteran reported having 
been diagnosed with hypertension in 1993.  The examiner 
indicated that she did not feel that his systemic 
hypertension or hypertensive heart disease were related to 
his military service and she reiterated this conclusion in 
the June 2002 VA heart examination report.  The Board 
emphasizes that there is no countervailing competent medical 
opinion of record.        

Furthermore, VA is not required to obtain an additional 
medical examination or further opinion in this case.  In 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Federal Circuit held that the veteran is required to not only 
show that he or she is disabled, but also show some causal 
connection between his or her disability and the period of 
military service before VA is obligated to provide a medical 
examination or obtain a medical opinion.  Here, the medical 
evidence does not show a causal connection between 
hypertension or a heart disability and the veteran's period 
of military service and addition medical opinion is not 
warranted.  

The Board emphasizes that the veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

      					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a May 2001 letter informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the May 2001 letter informed the veteran that VA would 
make reasonable efforts to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  The letter also stated that VA would 
assist him by providing a medical examination or getting a 
medical opinion is it was decided that such was necessary to 
make a decision on his claim. 
       
In addition, the July 2003 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the May 2001 VCAA notice letter sent to the 
veteran did not specifically request that the veteran send to 
VA of any evidence in his possession pertaining to the claim 
on appeal, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the July 2003 SSOC 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the July 2003 SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

It is noted that the November 2000 directed that the RO 
obtain the treatment records pertaining to an angioplasty, 
which was referred to in the April 1998 VA examination 
report.  In this regard, the May 2001 VCAA letter to the 
veteran requested that he complete a VA Form 21-4142 for the 
physician who performed his lower extremity angioplasty.  A 
review of the claims folder does not reveal that such was 
accomplished by the veteran.  The Board further notes that 
the veteran indicated additional private treatment, for 
example, in the September 2001 VA examination report, the 
records of which do not appear to have been associated with 
the claims folder.  However, the Board emphasizes that the 
May 2001 VCAA letter specifically requested that the veteran 
complete a VA Form 21-4142 (if he had not already done so) 
for each doctor or hospital from which he received medical 
treatment for his, inter alia, hypertension and heart 
disease.  He was directed to use a separate form for each 
doctor or hospital where he was treated.  Review of the 
claims folder indicates that the veteran did not comply with 
this request.             

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Entitlement to service connection for hypertension and heart 
disease is denied.  




REMAND

The RO stated in the May 2003 rating decision that the 
increase of the veteran's service-connected back disability 
to 60 percent represented a complete grant of benefits sought 
on appeal.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

The May 2003 rating decision listed the criteria for a 60 
percent rating under the current formula for rating 
intervertebral disc syndrome.  However, the veteran has not 
been informed of the new spine rating criteria and, 
concomitantly, the new spine rating criteria have not been 
considered in conjunction with the veteran's claim.   

The veteran's service-connected back disability is currently 
rated as 60 percent disabling under the version of Diagnostic 
Code 5293 in effect prior to September 23, 2002.  However, 
the spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  Accordingly, the Board has 
determined that the veteran must be informed of the new spine 
rating criteria and that, thereafter, he be scheduled a 
current VA examination in order to assess the current nature 
and severity of the veteran's service-connected back 
disability.  In this regard, the most recent VA examination 
addressing the veteran's service-connected back condition was 
conducted in 2002.  

With regard to the veteran's claim of entitlement to service 
connection for a psychiatric condition, to include PTSD, the 
relevant medical evidence of record includes a March 1998 VA 
examination report by Dr. Madeline Uddo, it which it was 
stated that the claims folder had been reviewed by the 
examiner.  She described the veteran's claimed in-service 
stressor, witnessing a friend killed in a motor vehicle 
accident, and noted that the veteran reported significant 
psychological distress related to life stressors.  She 
concluded that the veteran did not meet the criteria for 
PTSD.  

The record also contains an August 2001 VA PTSD examination 
report by Dr. Craig W. Maumus, in which it was noted that the 
veteran's claims folder had been reviewed.  It was stated 
that the veteran reported having been a "happy go lucky" 
person but that he now had a short fuse.  He attributed his 
change in personality to the past three years or so.  He 
listed an Axis I diagnosis of depressive disorder, not 
otherwise specified.        

A May 28, 2002 VA mental disorders examination report by Dr. 
Robert D. Maresh noted the veteran's reported in-service 
stressor of having witnessed a friend killed in a motor 
vehicle accident, but also noted that the veteran reported 
seeing a man get shot in the head and die while in basic 
training.  It was also noted that the veteran stated he was 
stressed out because of his work at the Post Office.  He 
reported being depressed all the time.  No diagnosis was 
rendered.  

A February 2003 report from Dr. Maresh stated that it was a 
clarification of the May 28, 2002 VA examination.  The 
examiner stated that the veteran had PTSD, but stated that he 
could not establish whether or not it was service-connected.  
The examiner further stated, "[i]t is very probable that his 
low back pain is exacerbating his posttraumatic stress 
disorder."  He reiterated that the veteran's back condition 
made the PTSD worse.  He explained this by stating that an 
anxiety disorder of any type is going to be made worse by a 
chronic pain problem and also because of the poor social 
skills that are frequently the result of PTSD are going to 
make it particularly difficult for a patient with a bad back 
to function in a work situation.  

An August 2004 VA PTSD examination report by Dr. Frederic 
Sautter stated that a medical record and the veteran's claims 
folder were available for review.  It was noted that the 
veteran began receiving psychiatric treatment approximately 
three years prior, from Dr. Linda Derbes.  It was stated that 
most of her notes diagnosed the veteran with depression.  He 
also referenced VA treatment records and Dr. Maresh's 
examination report, in which the veteran was diagnosed with 
PTSD.  It was stated that data from the PTSD checklist 
revealed a score of 76, which it was stated indicated that it 
was highly likely that the veteran met the DSM-IV criteria 
for PTSD.  Dr. Sautter stated that this was consistent with 
the data from the clinical interview, which also indicated 
that the veteran suffered from PTSD.  He further stated that 
these findings were consistent with the findings in Dr. 
Maresh's report, in which a diagnosis of PTSD was rendered.  
Dr. Sautter also stated that data from the Beck Depression 
Inventory revealed a score of 53, which it was stated 
indicated a relatively severe depression.  He stated that 
this was consistent with data from the clinical interview 
which indicated the presence of major depression, as well as 
all of the medical records, which also diagnosed the veteran 
with major depression.  The Axis I diagnoses were PTSD and 
major depressive disorder, moderate, recurrent.  

Finally, the record contains a September 2004 VA PTSD medical 
report by Dr. David Mielke, in which it is stated that the 
two volumes comprising the veteran's claims folder had been 
reviewed.  The above-discussed VA examination reports were 
also referenced as having been reviewed.  The examiner stated 
that Dr. Maresh's report had been reviewed in detail.  He 
noted that Dr. Maresh opined that the veteran had PTSD, but 
indicated that the veteran's claims of in-service stressors 
were unsubstantiated.  He noted that depressive symptoms were 
described in the August 2001 report by Dr. Maumus and that 
his diagnosis was depressive disorder.  Additionally, he 
commented on Dr. Uddo's March 1998 report, in which she 
stated that the veteran did not meet the criteria for PTSD.  
Dr. Mielke noted that Dr. Uddo was a specialist in PTSD and 
did not find the symptoms of PTSD and could not render a 
diagnosis of PTSD.  He also reiterated that Dr. Maumus 
diagnosed depressive disorder.  Dr. Mielke stated that it 
seemed that the veteran did not give clear and consistent 
reports of stressors and that it seemed that traumatic events 
had been added over time.  He emphasized that PTSD was the 
specialty of Dr. Uddo and that Dr. Maumus was an especially 
competent psychiatrist.  He also stated that Dr. Maresh's 
opinion that that there was a relationship between PTSD and 
the veteran's service-connected back condition was entirely 
speculative.  He concluded by stating that the veteran was 
not likely to have PTSD related to his military duty.                   

The Board notes that the September 2004 VA PTSD examination 
report referenced treatment from Dr. Derbes.  A review of the 
VA treatment records in the claims folder revealed a May 1, 
2002 report from Dr. Linda Derbes, in which she noted that 
the veteran was seen for a regular follow-up appointment.  An 
impression of depression, moderate, was listed.  The record 
includes other mental health notes, but no other records from 
Dr. Derbes.  It was also stated that the veteran was seen by 
Dr. Maresh in March 2004 and by a social worker in April 
2004.  However, a review of the claims folder failed to 
reveal these records.  Under Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), VA treatment records are considered to be 
constructively included within the record.  Therefore, the RO 
must obtain all of the veteran's mental health and social 
worker VA treatment records and, thereafter, associate them 
with the claims folder.  

The veteran has consistently reported that he witnessed a 
friend killed in a motor vehicle accident in either June or 
July 1975, while stationed at Fort Hood.  He provided the 
name of this person in a PTSD questionnaire, received in June 
2003.  In a February 2004 reply from the U.S. Armed Services 
Center for Unit Records Research (CURR) stated that the 
available U.S. Army casualty database did not list the 
veteran's friend as killed in action during the veteran's 
tour of duty and suggested that a search of Morning Reports 
may need to be conducted.  It is reiterated that the veteran 
has alleged that he witnessed his friend die as a result of 
an automobile accident, not as a result of combat.  
Accordingly, the Board has determined that a search should be 
conducted of active duty personnel killed in either June or 
July 1975 while stationed at Fort Hood, in an attempt to 
verify the veteran's alleged stressor.    

Additionally, the Board notes that the veteran has been 
diagnosed with depressive disorder, however, none of the 
examination reports of record include a medical opinion as to 
whether such is related either to his service, or to his 
service-connected back condition.  In this regard, the 
November 2000 Board remand specifically directed that an 
opinion be rendered as to whether a currently diagnosed 
mental disorder was related to the veteran's active service, 
or to his service-connected back condition.  The etiological 
opinions included in the aforementioned VA examination 
reports were limited to PTSD only.  The U.S. Court of Appeals 
for Veterans Claims (Court) has indicated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  The Court 
further indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  
    
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the 
following actions:

1.  Inform the veteran of the new spine 
rating criteria.

2.  Obtain all of the veteran's 
psychiatric/mental health and social 
worker VA treatment records not yet 
associated with the claims folder.  

3.  Request the service department to 
conduct a search of morning reports in 
order to ascertain whether the veteran's 
friend was killed in either June or July 
1975 while stationed at Fort Hood, in an 
attempt to verify the veteran's alleged 
stressor.  A copy of the veteran's 
stressor statement dated in June 2003 
should be provided so as to provide the 
service department the name and duty 
assignment of the deceased friend. 

4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of his service-connected 
back disability.  All signs and symptoms 
of his service-connected disability 
should be described in detail, including 
all signs and symptoms necessary for 
rating his service-connected disability 
under the new spine rating criteria.  The 
orthopedic examiner should also fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the affected 
joint should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
for review prior to the examinations. 

5.  Schedule the veteran for a VA 
examination in order to determine the 
nature of any current psychiatric 
disorder.  All indicated tests should be 
conducted.  The examiner is directed to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that 1) any current 
psychiatric disorder is related to his 
military service or, 2) any current 
psychiatric disorder was (a) caused by 
his service-connected back disability 
and, if not directly caused, (b) 
aggravated by the service-connected back 
disability.  Only if one or more of the 
veteran's alleged stressors are verified, 
direct that the examiner render an 
opinion as to whether he has PTSD under 
the criteria as set forth in DSM-IV.  If 
the veteran's symptoms meet the DSM-IV 
criteria for a diagnosis of PTSD, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

6.  Readjudicate the claims.  Thereafter, 
if the claims on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


